DETAILED ACTION
Claims 1-2, 6, 11-12, 16-17, 21, 26-27 and 30-39 are pending in the present application. Claims 1, 2, 6, 11, 12, 16, 17, 21, 26 and 27 were amended, and new claims 30-39 were added in the response filed 30 September 2022. Claims 3-5, 7-10, 13-15, 18-20, 22-25 and 28-29 have status cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-2, 6, 11-12, 16-17, 21, 26-27 and 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the highest" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the highest" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the highest" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the highest" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 6, 11-12, 17, 21, 26-27, 31-34 and 36-39 are rejected based on dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 6 and 7 of copending Application No. 16/457,884 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).In this case the scope of the limitation of an information gain can encompass the scope of a variance value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Reference Application (16/457,884)
Instant Application (16/222,974)
1. A computer-implemented method for training a decision tree using a database system, the decision tree comprising a plurality of decision nodes, the method comprising: 

by one or more computing devices, storing in a database input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features; 

by the one or more computing devices, generating a particular node of the plurality of decision nodes by: 

selecting a subset of the plurality of features and a subset of the input data; 

using one or more queries to the database system, for each feature of the subset of the plurality of features, calculating a variance value associated with the feature based on the subset of the input data, wherein the calculated variance value is based on aggregate label output values of partitioned subsets of the input data, wherein the partitioned subsets of input data are based on one or more conditions; 

identifying a particular feature of the subset of the plurality of features associated with the highest variance value; 

associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature.
1. A method implemented by one or more computer systems, server devices, or client devices for training a decision tree comprising a plurality of decision nodes, the decision tree comprising a plurality of decision nodes, the method comprising: 

storing in a database, input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features; 

generating a particular node of the plurality of decision nodes by: 

selecting a subset of the plurality of features and a subset of the input data; 

using one or more queries to the database, for each feature of the subset of the plurality of features, calculating an information gain associated with the feature based on the subset of the input data; 

identifying a particular feature of the subset of the plurality of features associated with the highest information gain; and

associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature.
2. The method of Claim 1 further comprising generating the plurality of decision nodes by performing the selecting, calculating, identifying, and associating for each decision node of the plurality of decision nodes of the decision tree.
2. The method of Claim 1 further comprising generating the plurality of decision nodes by performing the selecting, calculating, identifying, and associating for each decision nodes of the plurality of decision nodes of the decision tree, wherein generating at least a portion of multiple decision nodes among the plurality of decision nodes is performed in parallel. (see claims 2 and 3 of co-pending related application)
3. The method of Claim 2 wherein generating at least a portion of multiple decision nodes among the plurality of decision nodes is performed in parallel.





6. The method of Claim 2 further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes.
6. The method of Claim 2 further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes; and generating a query to the database corresponding to the random forest, wherein the query, when executed using the database, applies each decision tree of the plurality of decision trees to a set of input data. (claim 6 corresponds to claims 6 and 7 of related co-pending application)
7. The method of Claim 6 further comprising generating a query to the database system corresponding to the random forest, wherein the query, when executed using the database system, applies each decision tree of the plurality of decision trees to a set of input data.  


  









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6, 11, 16-17, 21, 26, 30-33 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Nerurkar (U.S. Patent Publication No. 20190026489), hereinafter Nerurkar, in view of Chen (U.S. Patent Publication No. 20190188000), hereinafter Chen.

Regarding claim 1, Nerurkar discloses A method implemented by one or more computer systems, server devices or client devices for training a decision tree  comprising a plurality of decision nodes, the decision tree comprising a plurality of decision nodes (in paragraphs 0008-0009, Nerurkar discusses generating a random forest classifier by “determining a number of decision trees and generated the determined number of decision trees.” This decision tree is utilized and generated based on a “database including restricted data.” In paragraph 0117 and FIG. 5, Nerurkar covers an example of a “trained binary decision tree,” shown to consist of multiple nodes).
the method comprising: storing in a database input data for training the decision tree, the input data comprising a plurality of feature values corresponding to a plurality of features (in paragraph 0040, Nerurkar details that “restricted data in the database 106 includes training data describing features of entities relevant to a particular condition.” This data is used to “build one or more differentially private machine- learned models, such as classifiers, from the training data.” These features are shown in FIG. 2. These “classifiers” which are built are described in paragraph 0116 to be “an ensemble of individual binary decision tree classifiers”).
generating a particular node of the plurality of decision nodes (in paragraph 0167 and FIG. 14B, Nerurkar illustrates the “construction of a binary decision tree” by “selecting an initial split to serve as the root node” and “then recursively selecting additional splits to serve as children of previously selected nodes”).
by: selecting a subset of the plurality of features and a subset of the input data (in paragraph 0185, Nerurkar elaborates on these “splits,” stating that “to generate an individual tree, the differentially private security system 102 generates 1515 a set of splits based on the training data.” The set of splits are “determined based on randomly-selected features of tuples in the training data,” and this set is thus considered equivalent to a subset of a plurality of features and a subset of the training data).
using one or more queries to the database, for each feature of the subset of the plurality of features, calculating an information gain associated with the feature based on the subset of the input data (in paragraphs 0182-0183 and 0185-0186 and FIG. 15, Nerurkar details that the system “receives 1505 a request from a client 104 to perform a query upon a set of restricted data. The query involves generating a random forest classifier in which the restricted data are used as training data.” A step in this process of generating a classifier is to generate “a set of splits based on the training data,” which as stated above is considered equivalent to a subset of features. Then, Nerurkar details that the “system 102 determines 1520 an information gain for each generated split”).
However, Nerurkar does not disclose identifying a particular feature of the subset of the plurality of features associated with the highest information gain; and associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature. Nerurkar does not specified the identification of a feature contained the highest information gain. 
However, in the same field of endeavor, Chen discloses identifying a particular feature of the subset of the plurality of features associated with the highest information gain (in paragraph 0053, Chen details as part of a construction of a decision tree model, “sample feature sets” are identified, that contain “target features” that served to split the decision tree. Chen specifies that “the target feature with the largest classification information gain is sequentially selected as the split feature of each split node in the decision tree prediction model.” This selection of a target feature is considered equivalent to the identification of a particular feature as detailed by the applicant.
associating the particular node with the particular feature, wherein the particular node causes the decision tree to branch based on the particular feature (in paragraph 0053, Chen further specifies that the selected feature is “sequentially selected as the split feature of each split node in the decision tree prediction model; two child nodes are generated from a current split node; and the sample set Y is sequentially assigned to the two child nodes according to the target feature.” The “split node” is considered equivalent to a particular node as detailed by the applicant, since the node causes the decision tree to split (or branch).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nerurkar (directed to the generation of decision trees and identification of information gains of features) and Chen (directed to the branching of nodes based on a highest information gain), and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination so that a “random forest prediction model is generated based on a usage regularity of the target application corresponding to historical state feature information of the terminal device” (Chen paragraph 0008).

Claims 16, 30 and 35 are similarly rejected. Refer to claim 1 for analysis.

Regarding claim 2, as stated above, Nerurkar in view of Chen detail the method of claim 1. Nerurkar further details the further comprising generating the plurality of decision nodes by performing the selecting, calculating . . . for each decision nodes of the plurality of decision nodes of the decision tree, wherein generating at least a portion of multiple decision nodes among the plurality of decision nodes is performed in parallel. (as stated above, in paragraphs 0185-0186 and FIG. 15, Nerurkar details the selecting of subsets of features and the determination of an information gain for each feature. In paragraph 0167 and FIG. 14B, Nerurkar illustrates the “construction of a binary decision tree” by “selecting an initial split to serve as the root node” and “then recursively selecting additional splits to serve as children of previously selected nodes”).
However, Nerurkar does not disclose the generating the plurality of decision nodes by performing the . . . identifying, and associating for each decision nodes of the plurality of decision nodes of the decision tree….
However, in the same field of endeavor, Chen discloses generating the plurality of decision nodes by performing the . . . identifying, and associating for each decision nodes of the plurality of decision nodes of the decision tree (in paragraph 0053, Chen specifies that “the target feature with the largest classification information gain is sequentially selected as the split feature of each split node in the decision tree prediction model.” Chen further specifies that the selected feature is “sequentially selected as the split feature of each split node in the decision tree prediction model; two child nodes are generated from a current split node; and the sample set Y is sequentially assigned to the two child nodes according to the target feature.” Chen details that “the above process will not stop until a stopping condition for constructing the decision tree prediction model is met.” This is understood to embody the creation of several decision nodes of a decision tree). Chen further teaches wherein generating at least a portion of multiple decision nodes among the plurality of decision nodes is performed in parallel (in paragraph 0021, Chen states that concerning the exemplary implementations, including the generation of decision nodes, “although each step is depicted as being processed sequentially, some of these steps may be performed in parallel, concurrently, or simultaneously”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nerurkar (directed to the generation of decision trees and identification of information gains of features) and Chen (directed to the branching of nodes based on a highest information gain), and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination so that a “random forest prediction model is generated based on a usage regularity of the target application corresponding to historical state feature information of the terminal device” (Chen paragraph 0008).
Claims 17, 31 and 36 are similarly rejected. Refer to claim 2 for analysis.

	Regarding claim 6, as stated above, Nerurkar in view of Chen detail the method of claim 2. Nerurkar further discloses further comprising generating a random forest comprising a plurality of decision trees by generating, for each decision tree of the plurality of decision trees, a respective plurality of decision nodes (in paragraph 0160 and FIG. 13, Nerurkar details a “random forest classifier” that is “comprised of three decision trees 1310A-C” that each contain a plurality of nodes. As discussed in paragraph 0155, this random forest classifier is generated by a random forest engine); and generating a query to the database corresponding to the random forest, wherein the query, when executed using the database, applies each decision tree of the plurality of decision trees to a set of input data. (in paragraph 0029 and FIG. 1, Nerurkar discusses that upon receiving a query 108, the system “applies a DP version of the query 114 on the database 106. Subsequently, the differentially private security system 102 returns the response of the DP query 114 to the client 104 as the DP response 112.” This “DP query 114” is considered equivalent to a generated query that returns a “DP response 112.” Furthermore, in paragraph 0114, Nerurkar specifies that a “random forest engine 316 produces a DP response 112 responsive to the differentially private security system 102 receiving a valid query 108 for generating a trained random forest classifier that bins a series of feature values into one among multiple categories.” This returning of a response via a “random forest classifier,” that Nerurkar defines in paragraph 0116 as an “ensemble of individual binary decision tree classifiers” is considered equivalent to generated a query corresponding to this random forest and returning a response by applying the random forest, and thus the decision trees, to a set of input data, which are in this case the series of feature values). 

Claims 21, 32 and 37 are similarly rejected. Refer to claim 6 for analysis.
	
	Regarding claim 11, as stated above, Nerurkar in view of Chen detail the method of claim 1. Nerurkar further details wherein calculating the information gain associated with each feature comprises: determining a data type associated with the feature (in paragraph 0185, Nerurkar details the splitting of a decision tree. In an example, Nerurkar details that the “the splits are determined based on randomly-selected features of tuples in the training data. For example, if a feature of tuples in the training data is “age” by year, a split may be “age >80” or “age <20.” “Age” is considered equivalent to a determined data type associated with a feature).
based on the data type, identifying one or more conditions for partitioning the subset of the input data (as stated above, in paragraph 0185, Nerurkar details an example in which “the splits are determined based on randomly-selected features of tuples in the training data. For example, if a feature of tuples in the training data is “age” by year, a split may be “age >80” or “age <20.” The condition of “age>80” or “age<20” is considered equivalent to identified conditions for splitting, or partitioning, the input data.
calculating a respective information gain for each condition of the one or more conditions (in paragraph 0186, Nerurkar specifies that “the differentially private security system 102 determines 1520 an information gain for each generated split, using, for example, the techniques described above”); and
selecting the highest respective information gain as the information gain associated with the feature (in paragraph 0169, Nerurkar details that “the splits selected for the nodes of the binary decision tree may be selected in descending order of information gain as determined for the set or subset of training data pertaining to each node. Thus, in the example of FIGS. 14A-B, S.sub.1 would be chosen as the split for the root node. Then, as the tree 1420A is recursively constructed, a second split is selected at the next recursion 1425A (having the highest information gain for the subset of training data resulting from the split).” Thus, each split is selected to associate with a node and a “subset of training data pertaining to each node,” which are deemed to be features, as a result of a highest information gain).
Claims 26, 33 and 38 are similarly rejected. Refer to claim 11 for analysis.

Claims 12, 27, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nerurkar in view of Chen and in further view of Liu (U.S. Patent Publication No. 20180032870), hereinafter Liu.

Regarding claim 12, as applied to dependent claim 11, Nerurkar in view of Chen detail the method of claim 11. Nerurkar teaches wherein the data type is categorical data and identifying the one or more conditions comprises identifying a plurality of feature categories… (in paragraph 0115, Nerurkar details “the random forest classifier, is trained on training data (X.sub.train, y.sub.train) to learn the correlation between the selected features of an entry and the category the entry belongs to. Specifically, X.sub.train is a matrix database in which each column corresponds to a selected feature of interest to the client 104, and y is a column vector of already known labels indicating the category of a corresponding entry. Each entry in X.sub.train has a one-to-one correspondence with a label entry in y.” This learned correlation between a feature and a category is considered equivalent to identifying a plurality of feature categories). 
However, Nerurkar in view of Chen does not disclose the data type is strings and identifying the one or more conditions comprises identifying a plurality of token sets, each token set comprising one or more string tokens.
However, in the same field of endeavor, Liu discloses the data type is strings and identifying the one or more conditions comprises identifying a plurality of token sets, each token set comprising one or more string tokens (in paragraph 0036-0037, Liu details extracting features out of “text,” such as “statistical features, part of speech features, sentiment features, physical features, and tense features of text” including a “a category and a number of longest words.” These features are considered token sets, since they include words from input text. These features are used for classification as detailed in paragraph 0047, where Liu specifies that “classifiers corresponding to a same abstract text feature may further be established by using different machine learning methods.” These classifiers utilize these text features as conditions, equivalent to conditions detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nerurkar (directed to the generation of decision trees and identification of information gains of features), Chen (directed to the branching of nodes based on a highest information gain), and Liu (directed to identifying token sets) and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination to “use the training measurements of the language features as parameters to establish classifiers corresponding to abstract text features by machine learning, and fuse the classifiers into a decision tree to form the evaluation model” (Liu paragraph 0008).

Claims 27,34 and 39 is similarly rejected. Refer to claim 12 for analysis.

Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive. 
ARGUMENT: Claims 8 and 23 were rejected under 35 USC 112, the claims have been cancelled, therefore the rejection is moot.
RESPONSE: The amendment overcomes the rejection.

ARGUMENT: claims 1-10 and 15 were rejected under non-statutory rejection of co-pending application serial number 16/457,884. Applicants request the rejection be held in abeyance until allowable subject matter has been indicated.
RESPONSE: The rejection has been repeated, and applied to the amended corresponding claims.

ARGUMENT: Claims 1-29 were rejected under 35 USC 101. Applicant’s representative presents response on pages 10-11 of response filed 30 September 2022.
RESPONSE: The amendment and remarks overcome the rejection.

ARGUMENT: Claims 1-13 and 15-28 were rejected under 35 USC 103. The prior art does not teach the following: “identifying a particular feature of the subset of the plurality of features associated with the higher information gain; and associating the particular node with the particular feature; wherein the particular node causes the decision tree to branch based on the particular feature.” 
RESPONSE: The examiner respectfully maintains the prior art rejection. Nerurkar teaches at paragraph 0156 “High information gain means a feature is correlated with an output and is therefore likely to be an accurate predictor for the correlated output.” An understanding of information gain is useful for understanding the operation of the random forest engine. Chen further details the decision tree prediction model provides means for selecting the largest classification information gain (highest information gain)., see paragraph 0053. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combine Nerurkar (directed to the generation of decision trees and identification of information gains of features) and Chen (directed to the branching of nodes based on a highest information gain), and arrived at a system for the generation of decision trees via the branching of nodes based on a highest information gain.   A person of ordinary skill in the database field would be motivated to make such a combination so that a “random forest prediction model is generated based on a usage regularity of the target application corresponding to historical state feature information of the terminal device” (Chen paragraph 0008).
The examiner notes reference cited on form PTO-892 teach option to select a highest information gain, see paragraph 0031.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169